                                   jUDGE DPVD GU
                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

                                                      §
BRANDON CALLIER,                                     §
                                                     §
                              PIamtiff               §
                                                     §
               v.                                    §
                                                     §
MORALITY INC, a Florida corporation,                 §
JOSHUA CACHO, VERITAS LEGAL PLAN,                    §
INC. a Florida corporation, ANGELO                   §
ANZALONE, AB SOLUTION PROCESSING,                    §
LLC d/b/a GUARDIAN LEGAL PROCESSING                  §
MARTHA RODRIGUEZ, LIFECARE, INC a                    §
Delaware Corporation, CONSOLIDATION
CAPITAL, LLC an unknown limited liability
                                                     §
                                                     §
                                                              1Q21 CV0207
company and JOHN DOES 1-4                            §
                             Defendants.             §
                                                     §




                              PLAINTIFF'S ORIGINAL COMPLAINT

                                                PARTIES
  1.   Plaintiff BRANDON CALLIER ("Plaintiff" brings this Complaint and Demand for Jury Trial

       against Defendant MORALITY 1NC, Defendant JOSHUA CACHO, Defendant VERITAS

       LEGAL PLAN, INC., Defendant ANGELO ANZALONE, Defendant AB SOLUTION

       PROCESSING, LLC d!b/a GUARDIAN LEGAL PROCESSING, Defendant MARTHA

       RODRIGUEZ, Defendant LIFECARE iNC. Defendant CONSOLIDATION CAPITAL, LLC

       and Defendant JOHN DOES 1-4 (together "Defendants") to stop calling Plaintiff's cellular

       telephone and to obtain redress as authorized by statute.
                                             NATURE OF ACTION

2. Defendants offer debt relief services. As part of marketing their products and services,

     Defendants and their agents placed calls to Plaintiffs cell phone that used an auto dialing system

     and prerecorded voice messages.

3. Defendants make unsolicited and unauthorized calls to consumers using auto dialing systems to

     solicit credit card debt relief and credit restoration.

4. Defendants did not obtain consent from Plaintiff prior to calling his cell phone, and Defendants

     are therefore liable under the Telephone Consumer Protection Act 47 U.S.C.      §   227 (the "TCPA")

     and its implementing regulation, 47 C.F.R.      §   64.1200(a)(2).

5.   Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing equipment

     that could target millions of consumers en masse. Congress found that these calls were not only a

     nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

     commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.

     1968, 1969-71.


6. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946,

     951   52 (9th Cir. 2009).
7. The TCPA makes it unlawful "to make any call (other than a call made for emergency purposes

     or made with the prior express consent of the called party) using an automatic telephone dialing

     system or an artificial or prerecorded voice ... to any telephone number assigned to a ... cellular

     telephone service." 47 U.S.C.    §   227(b)(1)(A)(iii).

8. The TCPA makes it unlawful "to initiate any telephone call to any residential telephone line

     using an artificial or prerecorded voice to deliver a message without the prior express consent of

     the called party, unless the call is initiated for emergency purposes, is made solely pursuant to
          the collection of a debt owed to or guaranteed by the United States or is exempted by rule or

          order" of the Federal Communication Commission ("FCC"). 47 U.S.C.               §   227(b)(l)(B).
     9. The TCPA provides a private cause of action to persons who receive calls in violation of
                                                                                                 §

          227(b). 47 U.S.C.   §   227(b)(3).

     10. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available

          upon demand. 47 U.S.C. § 227(c); 47 C.F.R.       § 64.1200(d)(l).1

     11. The TCPA provides a private cause      of action to persons who receive calls in violation of §

          227(c) or a regulation promulgated thereunder. 47 U.S.C.       §   227(c)(5).

     12. A corporate officer involved in the telemarketing at issue may be personally liable under the

          TCPA. E.g., Jackson Five Star Catering, Inc.     v.   Beason, Case No. 10-10010, 2013 U.S. Dist.

          LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[Mjany courts have held that corporate

          actors can be individually liable for violating the TCPA where they had direct, personal

          participation in or personally authorized the conduct found to have violated the statute." (internal

          quotation marks omitted)); Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415                16 (D.

          Md. 2011) ("If an individual acting on behalf of a corporation could avoid individual liability,

          the TCPA would lose much of its force.").

     13. The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on

          Defendant's use of technological equipment to spam consumers on a grand scale without their

          consent.

     14. By placing the calls at issue, Defendants have violated the privacy        of Plaintiff and caused him to
          suffer damages that are recognized by statute.




1
     Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a
    See
June 26, 2003 FCC order).
15. Plaintiff therefore seeks an injunction requiring Defendants to stop calling his cell phone, as well

   as an award of actual and statutory damages, civil penalties, costs and reasonable attorneys' fees.

                                                PARTIES

16. Plaintiff BRANDON CALLIER is a natural person and is a citizen       of the Western District of
   Texas and was present in the Western District of Texas during all calls at issue in this case.

17.Defendant MORALITY INC ("Morality") is a corporation organized and existing under the laws

   of Florida and can be served via registered agent Joshua Cacho, 255 Primera Boulevard, STE

   160, Lake Mary, Florida 32746.

18. Defendant JOSHUA CACHO ("Cacho") is a natural person and Officer of Morality, Inc and can

   be served at 255 Primera Boulevard, STE 160, Lake Mary, Florida 32746.

19. Defendant VERITAS LEGAL PLAN, INC ("Veritas") is a corporation organized and existing

   under the laws of Florida and can be served via registered agent Michael J. McGoey, CPA, Inc.,

   2700 N Military Trail, STE 200, Boca Raton, Florida 33431.

20. Defendant ANGELO ANZALONE ("Anzalone") is a natural person and Director, Chief

   Executive Officer, and Secretary of Veritas Legal Plan, Inc. and can be served at 639 E. Ocean

   Aye, STE 205, Boynton Beach, Florida 33435.

21. Defendant AB SOLUTIONS PROCESSING, LLC d/b/a GUARDIAN LEGAL PROCESSING

   ("Guardian") is a limited liability company organized and existing under the laws of Florida and

   can be served via registered agent Elizabeth Singley, 4846 Cardinal Boulevard, Jacksonville,

   Florida 32210.

22. Defendant MARTHA RODRIGUEZ is a natural person, officer of AB SOLUTION

   PROCESSING, LLC and can be served at 4846 Cardinal Boulevard, Suite C, Jacksonville,

   Florida 32210.



                                                 4
 23. Defendant LIFECARE, iNC. is a corporation organized and existing under the laws of Delaware

    and can be served via registered agent CT Corporation System, 1999 Bryan Street, STE 900,

    Dallas, Texas 75201.

24. Defendant CONSOLIDATION CAPITAL, LLC is an unknown limited liability company whose

    nature will be revealed during discovery.


                                    JURISDICTION AND VENUE

25. This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as this case arises under

    the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal stature.

26. This Court has supplemental subject matter jurisdiction over Plaintiff's claim arising under

    Texas Business and Commerce Code 305.053 because that claim arises from the same nucleus of

    operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff; adds little complexity to the

    case; and doesn't seek money damages, so it is unlikely to predominate over the TCPA claims.

27. This Court has personal jurisdiction over Defendants because they conduct business in this

   District, purposefully directed calls into the State of Texas and because the events giving rise to

   this lawsuit occurred in this District. The natural person Defendants in this case personally

   participated in the fraud schemes by authorizing the fraud attempts, personally benefiting from

   the fraud, and approving the contracts and payments to the telemarketers.

28. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants regularly

   conducts business in the state of Texas and in this District, and because the wrongful conduct

   giving rise to this case occurred in this District.

                                     FACTUAL ALLEGATIONS

29. Plaintiff has been on the Do Not Call Registry since December 2007.
30. On July 2, 2021, Plaintiff received the first of a series of robocalls with prerecorded voice

    messages. When Plaintiff answered the phone a message from an artificial voice began playing.

    The message stated:


           "Hello, this is Kate form Discover. According to your recent and previous excellent
           payment history, under the FCRA, you are qualified to get reduction on your credit card
           account. You must act to get the reduction. Press one to speak to a live representative."
31. Plaintiff does not have a Discover credit card and could not possibly have been receiving a call

   from Discover about his payment history and credit card interest rate. Therefore, Plaintiff

   pressed one in order to determine who was robocalling him with prerecorded voice messages.

32. When Plaintiff pressed "one" a representative came on the line and said "Card Services, how are

   you doing today? I believe you are responding to get lower rate on your existing credit card

   right." The representative was pretending to be part of a legitimate credit card member services

   in an attempt to coax Plaintiff into falling for their fraud attempt.

33. These fraud attempts and phone calls continued for the next two months.

34. Defendants conspire as part of an organized cabal existing to perpetrate fraud on a mass scale

   and trick consumers into ruining their credit for promises of becoming debt free while having

   their personal credit "restored" and back to having "excellent credit" within a year.

35. Defendants without legal authority attempt to open credit cards in the name   of their victims with
   the goal of obtaining large cash advances without the knowledge and consent of their victims.

36. Defendant Veritas and Defendant Anzalone benefit from the conspiracy by providing legal

   services via contracted attorneys for fees paid by the victims of their fraud. This is indicated in

   the contract provided to Plaintiff on August 27, 2021. The contract states:

           "Member is purchasing a contractual obligation contract for which Veritas Legal Plan
           agrees to provide benefit for all attorney fees to the representation of the Member with
           consumer protection advice and counsel and in the defense of future debt collection
           related matters or lawsuits for non-payment of debts."
37. Defendant Consolidation Capital, LLC benefits from the conspiracy by providing credit repair

    through their "Fresh Start Plus Credit Builder." Defendants destroy their customers' credit and

    then charge them to repair the credit.

38. Defendant LifeCare benefits from the conspiracy by automatically enrolling the consumer in a

    discount saving platform known as Veritas Values. Defendant LifeCare generates revenue

    through this program to the benefit and profitability of the company.

39. Defendant AB Solution and Defendant Rodriguez benefit from the conspiracy by performing

    services for fees obtained from consumers like Plaintiff.

40. Defendant Morality and Defendant Cacho benefit from the conspiracy by obtaining fees by

    convincing consumers like Plaintiff to destroy their credit and then referring them to Defendants

   AB Solution, LifeCare, Consolidation Capital, and Veritas Legal.

41. Plaintiff pretended to be interested in the debt elimination services of the Defendants in order to

   determine the source of the persistent and annoying illegal robocalls.

42. On or about August 27, 2021, Defendants sent a notary to Plaintiff in order to deliver a contract

   to retain the Defendants services. Plaintiff signed the contract as it was the only way to know the

   source of the robocalls.

43. Plaintiff received more than 40 phone calls from the Defendants and not on a single call was it

   revealed the calls were on behalf of LifeCare, Inc., Consolidation Capital LLC, Veritas Legal

   Inc., or AB Solution Processing, LLC.

44. On or about August 25, 2021, Defendant Morality contacted Synchrony Bank which issues the

   Sam's Club Mastercard and attempted to obtain a cash advance check from Plaintiffs Sam's

   Club Mastercard. This was done without Plaintiffs knowledge or consent. The cash advance

   did not occur because Sam's Club Mastercard does not allow this process.



                                                 7
45. Synchrony Bank closed Plaintiff's account as a result of this fraud attempt.

46. On or about August 25, 2021, Defendant Morality then applied for a Bank      of America credit card
   using PlaintifFs social security number, birthdate, and other stolen information. Plaintiff did not

   give this authorization and no idea this was happening until September 1, 2021. Plaintiff was the

   victim of identity theft.

47. On September 1, 2021, Defendant Morality called Plaintiff on the phone and informed Plaintiff

   of the attempted cash advance on his Sam's Club credit card and the attempted account opening

   with Bank of America. Defendant was attempting to get Plaintiff to allow them some other way

   of collecting the thousands of dollars they wanted to charge Plaintiff for destroying his credit.

   Plaintiff had the following conversation with Morality, Inc Employee Darren Wilson:

          Wilson: "Yes, good afternoon. Mr. Callier? Yes, this is Darren Wilson giving a call
          back with Morality, Inc. How are you doing today sir?"

          Callier: "Hey, the phone may, or may not cut off, I am about to go through a spot where
          my phone cuts off sometimes. So it's not me hanging up. But go ahead."

          Wilson: "Hey, yes, I am not sure if you remember speaking to me Mr. Callier, but last
          time we spoke, you know, we explained the program. I was able to get you over to the
          case manager.. .I'm not sure if it was urn, it actually, urn who it was, maybe John
          Goldberg. I'm not sure but."

          Callier: "I remember John Goldberg."

          Wilson: "I sent the notary out to the house and all of the documents have been signed.
          Correct?

          Callier: "Yes"

          Wilson: "OK. Perfect. Not sure if you recall. Yes, sir, all right. I don't know if you
          recall but we had a one-time enrollment fee that was $3500 that would cover the cost of
          the program and the rate reduction, and I told you that once you actually went through the
          process of getting and finalized into the program that's when we would apply our one-
          time fee to the Sam's Club Mastercard. All right, however, being that Sam's Club... .ok
          we have one of two ways of receiving our enrollment fee. Ok, one we'll have a balance
          transfer check sent from your credit card company to our company account and payment
                  -
          address which Sam's Club, they do not offer that type of transaction. Another way that


                                                8
we go about receiving fee for our services is a direct deposit. But instead of you having
to go to an ATM to actually process it, what they do is just deposit it into the checking
account on file that you use to make your payment and then once that clears your
checking account then we would draft that as fee for services. Ok, well, urn, none of
those options Sam's club has available. So what was done, urn there was an application
submitted, and I'm not sure if the bank might have given you a call in regards to a ..... did
you receive a call from Bank of America?

Callier: "What do you mean an application? An application was submitted for what?"

Wilson: "Ok, there was an application submitted for us to pay off that Sam's Club card as
well as receive as, urn, credit enough to receive our one-time enrollment fee and then
what would happen is that new card and the Citi card would go into the program, and you
would keep that Sam's Club card paid off for you to be able to use for emergencies."

Callier: "I'm confused. When you say an application was submitted. What do you mean?
You mean like an application for a new credit card? Is that what you're saying?"

Wilson: "That is an application for a new zero percent. Yes, sir. It is an application for a
new zero percent credit card. It will pay off your Sam's Club."

Callier: "You submitted an application for a credit card in my name?"

Wilson: "Correct. To secure enrollment as well as pay that Sam's Card."

Callier: "I never gave you permission to do that. I didn't give anybody permission to do
that."

Wilson: "Well, yes sir. What happened. . . ok, yes, I do understand that sir. I had tried to
call. I left a message with you last Wednesday, which was the 26th to try and, this was
after you had signed the documents from the notary that was sent out."

Callier: "I hadn't signed. The notary didn't even get come out until Friday so why were
you doing this on Wednesday before the notary had even come out?

Wilson: "Because, urn, they did a quality assurance call with you then setup for the
notary to come out and"

Callier: "The notary came out on a Friday, and I hadn't signed anything and two days
before you guys are trying to charge me. Why were you. . .a) I never gave you permission
to apply for anything in my name and b) you're doing this stuff before you even sent a
notary out. You don't see how that's an issue?"
48. Plaintiff informed the Morality representative he was not interested in the program and informed

    the representative he was not to apply for any credit in Plaintiff's name and to not call Plaintiff

    anymore. Plaintiff then hung up the phone.

49. Plaintiff then immediately received a call back from "Alex." "Alex" is a telemarketer with a

    thick "Indian" accent who had called Plaintiff immediately after Plaintiff told them to stop

    calling.

50. "Alex" also called Plaintiff multiple times in the following days. On or about September 2,

   2021, "Alex" called Plaintiff inquiring why Plaintiff was no longer interested in the program.

   Plaintiff immediately informed "Alex" he had requested not to be called and was not interested

   in the program. "Alex" responded by telling Plaintiff that he did not understand and that the

   Defendants needed to be paid.

51. Plaintiff hung up the phone and "Alex" immediately called back and informed Plaintiff they had

   already begun the program and needed Plaintiff to open up a credit card for the Defendants to

   charge the card so they could be paid.

52. Defendants victimized Plaintiff via identity theft, stole his identity, and deprived him   of his
   property.

53. On September 3, 2021, Plaintiff received another phone call from "Alex." Plaintiff answered the

   phone and "Alex" said "Do you remember we were going to help you get a program on your

   credit cards?" Plaintiff responded "yes." "Alex" then responded, "Sir, flick you." "Alex" told

   Plaintiff "Fuck you" multiple times before disconnecting the call.

54. Defendants have approved and adopted a clandestine robocalling operation in which the

   Defendants do not ever reveal their true identity until the contract is given at the end of the

   process so they may charge thousands of dollars to credit cards.



                                                10
55.   Plaintiff never knew who was behind the robocalls until the notary delivered the contract for

      Plaintiff to sign. This necessitated the need for Plaintiff to pretend interest in the program in

      order to find out who was attempting to defraud consumers on a mass scale.

56.   Defendants have authorized the robocalling with prerecorded voice messages from "Kate from

      Discover" to be placed to millions of American consumers.

57.   Defendants and their agents and co-conspirators amassed lists of thousands of potential

      customers from public records, and data aggregators and then placed phone calls using auto

      dialing technology     en masse   to market their products.

58.   Defendants have knowledge of and have adopted and maintained TCPA violations as a sales

      strategy. Defendants know full well oflhore telemarketers are mbocalling and harassing consumers in an

      attempt to   ncwe business on behalf of the Defendants. Defendants willfully accept these refenals and

      compensate the telemarketers for their illegal calls.

59. Defendants refuse to take any action to stop or curtail the unlawful sales practices and robo

      calling because these practices benefit Defendants.

60. Defendants knew the calls were being directed into the Western District of Texas and the

      Defendants knew these actions could cause the Defendants to be summoned into court as a result

      of those actions.

61. Plaintiff never consented to receive the calls and texts alleged herein. Plaintiff had no

      relationship with Defendants prior to the calls alleged herein.

62. Defendants individually, and collectively, have engaged in wire fraud in violation of            18 U.S.C. §


      1343. Defendants used interstate telephone lines and computers to access Plaintiffs credit card

      accounts and apply for cards in Plaintiff's name without permission in an attempt to gain

      thousands of unearned dollars in fees.



                                                          11
63. Defendants' fraud attempts resulted Plaintiff's Sam's Club credit card account being closed and

   caused Plaintiff actual damages.

64. Defendants made the following calls to Plaintiff:


         GUARDIAN LEGAL ETAL CALL LOG
Phone        Date
number                                Time of Call
561-303-0237         6/23/2021              11:57AM
561-303-0237         6/23/2021              11:55AM
561-303-0237         6/29/2021               1:50PM
859-879-6176          7/2/2021              12:50PM
800-267-4505          7/2/2021               1:16PM
800-267-4505          7/2/2021               1:16PM
800-267-4505          7/2/2021               1:08PM
800-267-4505          7/8/2021               1:18PM
561-303-0237         7/14/2021               2:27PM
561-303-0237         7/14/2021               2:27PM
800-347-2683         7/14/2021               2:49PM
800-347-2683         7/14/2021               2:14PM
561-303-0237         7/19/2021              11:58AM
561-303-0237         7/22/2021              11:08PM
561-303-0237         7/22/2021               9:41AM
561-303-0237         7/23/2021              12:47PM
904-712-3282         8/24/2021               4:10PM
800-267-4505         8/24/2021               3:34PM
561-303-0237         8/24/2021               3:06PM
904-712-3282         8/24/2021               4:10PM
904-712-3282         8/25/2021             11:29AM
915-381-1240         8/25/2021               3:35PM
720-386-2684         8/25/2021               4:00PM
720-386-2684         8/26/2021             10:06AM
720-386-2684         8/26/2021             10:07AM
720-386-2684         8/27/2021              12:36PM
720-386-2684         8/27/2021              12:36PM
720-386-2684         8/27/2021               1:07PM
720-386-2684         8/27/2021               3:02PM
844-677-4487         8/30/2021               2:00PM
800-347-2683         8/31/2021               1:58PM
800-347-2683         8/31/2021               1:57PM
800-347-2683         8/31/2021             11:07 AM
561-303-0237          9/1/2021               3:40PM
561-303-0237          9/1/2021              12:24PM
800-347-2683          9/1/2021               3:59PM
800-347-2683          9/1/2021               3:47PM
561-303-0237          9/2/2021               2:51PM
561-303-0237          9/2/2021               2:45PM
800-347-2683          9/2/2023              2:15 PM
646-491-9596          9/3/2021             11:53AM




                                               12
                          The Texas Business and Commerce Code 305.053

65. The Texas Business and Commerce code has an analogous portion that is related to the TCPA

    and was violated in this case.

66. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or subchapter

    A and seek $500 in statutory damages or $1500 for willful or knowing damages.

                          The Texas Business and Commerce Code 302.101

67. The Texas Business and Commerce Code requires sellers to obtain a registration certificate from

    the Office of the Secretary of State in order to make telephone solicitations from Texas or to

    consumers located in Texas.

68. Plaintiff may seek damages under Texas law for violations    of § 302.10 1 of up to $5000 per
    violation, reasonable costs of prosecuting the action, court costs, investigation costs, deposition

    costs, witness fees, and attorney's fees.

                  INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                 AS A RESULT OF THE CALLS

69. Defendants' calls harmed the Plaintiff by causing the very harm that Congress sought to

    preventa "nuisance and invasion of privacy."
70. Defendants' calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights

    and interests in Plaintiff's cellular telephone.

71. Defendants' calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights

   and interests in Plaintiff's cellular telephone line.

72. Defendants' calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

73. The Plaintiff has been harmed, injured, and damages by the calls including, but not limited to:

   Reduced Device Storage space



                                                   13
    Reduced data plan usage

    Invasion of privacy

    Identity theft

    Decreased cell phone battery life

    More frequent charging of my cell phone resulting in reduced enjoyment and usage of my cell

    phone

    Reduced battery usage

    Annoyance

    Frustration

    Anger

                       The Plaintiff's cell phone is a residential number

74. The calls were to the Plaintiffs cellular phone 915-245-4374, which is the Plaintiff's personal

   cell phone that he uses for personal, family, and household use. The Plaintiff maintains no

    landline phones at his residence and has not done so for at least 10 years and primarily relies on

   cellular phones to communicate with friends and family. The Plaintiff also uses his cell phone for

   navigation purposes, sending and receiving emails, timing food when cooking, and sending and

   receiving text messages. The Plaintiff further has his cell phone registered in his personal name,

   pays the cell phone from his personal accounts, and the phone is not primarily used for any

   business purpose.

                                        FIRST CAUSE OF ACTION

                          Willful and/or Knowing Violation of 47 U.S.C. § 227
                              Telephone Consumer Protection Act of 1991
                                         (Against all Defendants)


75. Plaintiff incorporates the foregoing allegations as   if fully set forth herein.
                                                 14
76. Defendants and/or their agents placed calls to Plaintiff's cellular telephone.

77. Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship
                                                                                              with
      Defendants.

78. Defendants' calls were made for purposes of advertising and marketing Defendants' credit card

      debt relief services. These calls constituted commercial advertising and telemarketing as

      contemplated by the TCPA.

79. The calls were made using an auto dialing technology to the cellular phone        of Plaintiff in
      violation of 47 U.S.C. § 227(b)(1)(A)(iii) and (B).

80. As a result of their unlawful conduct, Defendants repeatedly invade the personal privacy of

      consumers like Plaintiff, causing Plaintiff to suffer damages and, under 47 U.S.C. §

      227(b)(3)(B), entitling Plaintiff to recover $500 in statutory damages for each violation and an

      injunction requiring Defendants to stop their unlawful texting campaigns.

81. Not only did Defendants make these violating calls, Defendants and/or their agents did so

      "knowingly" and/or "willfully' under 47 u.s.c.     §   227 (b)(3)(C).

82.   If the Court fmds that Defendants willfully or knowingly violated this subsection, the Court may
      exercise its discretion to increase the amount of the award from $500 to $1500 per violation

      under 47 U.S.C.   §   227(b)(3)(C).


                                 SECOND CAUSE OF ACTION
             Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d)
                                 (Against All Defendants)

83. Plaintiff incorporates the forgoing allegations as   if fully set forth herein.
84. The foregoing acts and omissions of Defendants andior their affiliates or agents constitute

      multiple violations of FCC regulations by making telemarketing solicitations despite lacking:




                                                  15
                a.   written policy, available upon demand, for maintaining a do-not-call list, in violation of

                     47 C.F.R.   § 64.1200(d)(1)2;

                b. iraining for the individuals involved in the telemarketing on the existence of and use of a

                     do-not-call list, in violation of 47 C.F.R.   §   64.1200(d)(2)3; and,

                c. in the solicitations, the name of the individual caller and the name of the person or entity

                     on whose behalf the text is being made, in violation of 47 C.F.R. § 64.1 200(d)(4).4

      85. Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47 U.s.c.

          §   227(c)(5)(B).

      86. Plaintiff is entitled to an award     of up to $1,500 in damages for each such knowing or willful

         violation. 47 U.S.C.      §   227(c)(5).

                                          THIRD CAUSE OF ACTION
                           Violations of The Texas Business and Commerce Code 305.053

      87. Plaintiff incorporates the foregoing allegations as          if set forth herein.
      88. The foregoing acts and omissions of Defendants andlor their affiliates or agents constitute

         multiple violations of the Texas Business and Commerce Code 305.053, by making non-

         emergency telemarketing robocalls to Mr. Callier's cellular telephone number without his prior

         express written consent in violation of 47 usc 227 et seq. The Defendant violated 47 usc

         227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using an automated dialing system that

         does not comply with the technical and procedural standards under this subsection.

     89. Plaintiff is entitled to an award      of at least $500 in damages for each such violation. Texas
         Business and Commerce Code 305.053(b)


2
        id. at 425 (codifying a June 26, 2003 FCC order).
    See id. at 425 (codifying a June 26, 2003 FCC order).
    See id. at 425 (codifying a June 26, 2003 FCC order).

                                                           16
    90. Plaintiff is entitled to an award   of up to $1,500 in damages for each such knowing or willful
        violation. Texas Business and Commerce Code 305.053(c).

                                        THIRD CAUSE OF ACTION
                        Violations of The Texas Business and Commerce Code 302.101

    91. Plaintiff incorporates the foregoing paragraphs as though the same were set forth

        at length herein.

    92. §302.101 of the Texas Business & Commerce Code prohibits sells from engaging

        in telephone solicitation from a location in this state or to a purchaser located in this state unless

        the seller obtains a registration certificate from the Office of the Secretary of State for the

        business location from which the solicitation is made.

    93. Defendant violated § 302.101     of the Texas Business & Commerce Code when its
        representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

        a registration certificate from the Office of the Secretary of State.

    94. 302.302(a) of the Texas Business & Commerce Code provides that a person who violates this

        chapter is subject to a civil penalty of no more than $5000 for each violation. Furthermore,

        §302.302(d) provides that the party bringing the action is also entitled to recover all reasonable

       costs of prosecuting the action, including court costs, investigative costs, deposition expenses,

       witness fees and attorney fees.

                                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Brandon Callier prays for judgment against the Defendant jointly and

severally as follows:

       A.      Leave to amend this Complaint to name additional DOESs as they are identified and to

conform to the evidence presented at trial;



                                                       17
         B.      A declaration that actions complained of herein by Defendant violates the TCPA and

Texas state law;

         C.      An injunction enjoining Defendant and their affiliates and agents from engaging in the

unlawful conduct set forth herein;

         D.     An award of $3000 per call in statutory damages arising from the TCPA intentional

violations jointly and severally against the corporation and individual for 41 calls.

         E.     An award of $1,500 in statutory damages arising from violations of the Texas Business

and Commerce code 305.053

         F.     An award of $5,000 in statutory damages arising from violations of the Texas Business

and Commerce code 302.101.

         G.     An award to Mr. Callier of damages, as allowed by law under the TCPA;

         H.     An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law and

equity

         I.     Such further relief as the Court deems necessary, just, and proper.

                                         JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.



September 7, 2021,                               Respectfully Submitted,




                                                Brandon Callier
                                                Plaintiff, Pro Se
                                                6336 Franklin Trail Drive
                                                El Paso, Texas 79912
                                                915-383-4604
                                                Ca1lier74(gmai1.coni

                                                        18
